UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-31469 CHINA DAQING M&H PETROLEUM, INC. (Name of small business issuer in its charter) Nevada 20-2388650 (State of organization) (I.R.S. Employer Identification No.) Jianqiao Road third Floor, Song Yuan City, Economic and Technology
